Case 2:18-cv-00913 Document 235 Filed 11/18/19 Page 1 of 3 PagelD #: 3101

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

TANIA CORDWELL,

Plaintiff,
Civil Action No. 2:18-CV-00913
V. Consolidated with:
Civil Action No. 2:18-CV-00915 (Youst)
Civil Action No. 2:18-CV-00927 (Canfield)

Honorable Thomas E. Johnston
Honorable Magistrate Judge Dwane L. Tinsley

C.0. JAMES WIDEN, individually and in his official capacity

as a correctional officer of The West Virginia Division of

Corrections; RENAE STUBBLEFIELD, individually and in her

official capacity as an administrator of The West Virginia Division

of Corrections; SGT. WILLIAM BEACH, individually and in his

official capacity as a sergeant of The West Virginia Division of Corrections;
C.O. KING, individually and in his official capacity as a correctional
officer of The West Virginia Division of Corrections;

THE WEST VIRGINIA DIVISION OF CORRECTIONS;

and JOHN DOE, an unknown person or persons,

Defendants.
ORDER OF RULE 41 DISMISSAL OF RENAE STUBBLEFIELD,

THE WEST VIRGINIA DIVISION OF CORRECTIONS, SGT. WILLIAM BEACH,
C.O. KING, AND JOHN DOE

On this day came the Plaintiffs, Tania Cordwell, Alesha Canfield, and April Youst, by

counsel, Michael A. Woelfel and the law firm of Woelfel & Woelfel, LLC, and came Defendants

The West Virginia Division of Corrections', and Renae Stubblefield, by counsel, Lou Ann S.

Cyrus, Dominick R. Pellegrin, and Shuman, McCuskey & Slicer, PLLC, and came Defendants,

Sgt. William Beach and C.O. King, by counsel, Michael D. Mullins, and Steptoe & Johnson PLLC

and announced to the Court that, pursuant to Rule 41 of the Federal Rules of Civil Procedure, the

 

' The West Virginia Division of Corrections has since been reorganized and is known as the West Virginia Division
of Corrections and Rehabilitation.
Case 2:18-cv-00913 Document 235 Filed 11/18/19 Page 2 of 3 PagelD #: 3102

Plaintiffs wish to voluntarily dismiss their claims against Defendants Renae Stubblefield, the West
Virginia Division of Corrections, Sgt. William Beach, and C.O. King, and John Doe, with
prejudice, without any consideration being exchanged.

Based upon the foregoing notice, the Court does hereby DISMISS, with prejudice, any
and all claims of Plaintiffs against Defendants Renae Stubblefield, the West Virginia Division of
Corrections, Sgt. William Beach, C.O. King, and John Doe, as set forth herein, with each party to
bear its own costs and expenses, including attorney's fees, incurred in this action.

IT IS SO ORDERED.

The Clerk is directed to send certified copies of this Order to counsel of record as set forth
below.

ENTERED this day of . 2019.

 

 

The Honorable Thomas E. Johnston
Case 2:18-cv-00913 Document 235 Filed 11/18/19

Prepared by:

/s/ Lou Ann S. Cyrus

Lou Ann S. Cyrus, Esq. (WVBN 6558)
Dominick R. Pellegrin, Esq. (WVBN 12276)
Shuman, McCuskey & Slicer, PLLC

Post Office Box 3953

Charleston, WV 25339-3953

Counsel for Defendants Renae Stubblefield and
The West Virginia Division of Corrections

Inspected and Agreed to by:

/s/ Michael A. Woelfel

Michael A. Woelfel, Esq. (WVBN 4106)
Woelfel & Woelfel, LLC

801 Eighth Street

Huntington, WV 25701

Counsel for Plaintiff

 

/s/ Julie Meeks Greco

Julie Meeks Greco, Esq. (WVBN 7484)
Pullin, Fowler, Flanagan, Brown & Poe, PLLC
901 Quarrier Street

Charleston, WV 25301

Counsel for Defendant C.O. Widen

/s/ Michael D. Mullins

Michael D. Mullins, Esquire

Colton Chase Parsons, Esquire

Steptoe & Johnson PLLC

Chase Tower, 17th Floor

Post Office Box 1588

Charleston, WV 25326-1588

Counsel for Sgt. William Beach and C.O. Sasha King

Page 3 of 3 PagelD #: 3103
